ORDER
On consideration of the certificate of transfer issued pursuant to AS 22.05.015(b) and Appellate Rule 408(b),
IT IS HEREBY ORDERED that the certificate of transfer from the court of appeals is accepted.
IT IS FURTHER ORDERED that the Alaska Bar Association deliver to Superior Court Judge Gail Roy Fraties its disciplinary file and investigative report in the matter of the complaint filed by David A. Pattison against Bryan Schuler, described in the Memorandum in Support of Motion for Protective Order and/or Discovery in State of Alaska v. Carl LaPierre, Superior Court No. 3AN S88-120 Cr. Judge Fraties shall conduct an in camera inspection of these items and determine whether they contain material relevant to preparation of LaPierre’s defense. Any relevant material shall be disclosed to LaPierre’s counsel and made available for inspection and copying as appropriate. The remainder of the material shall not be disclosed, and the items shall be returned to the Alaska Bar Association. Judge Fraties shall take appropriate steps to prevent any unauthorized dissemination of the disciplinary file and investigative report.
IT IS FURTHER ORDERED that any additional questions regarding the use of the material contained in the disciplinary file and investigative report be determined in accordance with Criminal Rule 16(d), except as modified hereby.